DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2607157), Hickling (2332718), Calello (2015/0367242) and Daniels (5120254).  Smith discloses a model vehicle (13) having a vehicle body (16) formed from upper and lower pieces of wood to provide an exterior design with a solid interior and a flat underside that lays flush against a wheel assembly (10) having a body with pairs of wheels (17) attached by axles (18) thereto (Fig. 1, column 2 lines 1-26).  The wheel assembly body has a hitch member (30) on a front thereof configured to enable magnetic connection to a back of another model vehicle to permit towing and can have a magnet (20) that enables connection to a hitch of an additional vehicle to be towed (Figs. 1 & 4, column 2 line 34 – column 3 line 57).  Smith discloses the basic inventive concept with the exception of the vehicle body and the wheel assembly having a cavity and an opening, respectively, that are aligned for receiving a screw connection .  
Claims 9, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Hickling, Calello and Daniels as applied for claim 1 above and further in view of Hamlin (5674105).  The references applied for claim 1 disclose the basic inventive concept with the exception of a rounded groove traversing from side to side receiving the wire axle.  Hamlin discloses a model vehicle having a wheel assembly body (40) configured with a rounded groove (48) traversing from one side of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Hickling, Calello and Daniels as applied for claim 1 above and further in view of Johnson (2645878).  The references applied for claim 1 disclose the basic inventive concept with the exception of the wheel assembly body including a recess for housing the magnet.  Johnson discloses a model vehicle having a magnet (18) housed in a receptacle of the model vehicle (Figs. 1 & 3).  It would have been obvious to one of ordinary skill in the art from the teaching of Johnson to place the magnet in a receptacle as opposed to attaching the magnet to a surface of the model vehicle since changes in configuration have been held to be an obvious matter of design choice unless a new or unexpected result is produced.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Hickling, Calello and Daniels as applied for claim 1 above.  The references disclose the basic inventive concept with the exception of the component of the hitch being a ferrous tip.  The examiner notes that using known materials suitable for the intended use have been held to be obvious. See In re Leshin,.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Hickling, Calello, Daniels and Hamlin as applied for claim 15 above and further in view of Johnson (2645878).  The references applied for claim 15 disclose the basic inventive concept with the exception of the wheel assembly body including a recess for housing the magnet.  Johnson discloses a model vehicle having a magnet (18) housed in a receptacle of the model vehicle (Figs. 1 & 3).  It would have been obvious to one of ordinary skill in the art from the teaching of Johnson to place the magnet in a receptacle as opposed to attaching the magnet to a surface of the model vehicle since changes in configuration have been held to be an obvious matter of design choice unless a new or unexpected result is produced.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5,6,8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





AMH                 
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711